Case 3:21-cv-11594-RHC-APP ECF No. 10, PageID.21 Filed 09/07/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

ROSCOE BENTON, III,

       Plaintiff,

v.                                                     Case No. 21-11594

CHERRY HEALTH COMMUNITY
TREATMENT CENTER, et al.,

       Defendants,
                                                   /

     OPINION AND ORDER GRANTING APPLICATION TO PROCEED IN FORMA
        PAUPERIS, SUMMARILY DISMISSING CIVIL RIGHTS COMPLAINT,
              AND DENYING MOTION FOR EMERGENCY RELIEF

       Before the court is Plaintiff Roscoe Benton III’s pro se civil rights complaint. Plaintiff

is a federal prisoner who was recently placed in a residential reentry program at Cherry

Health Community Treatment Center in Detroit, Michigan. The court has reviewed the

relevant filings and for the reasons stated below, the court grants Plaintiff’s request to

proceed in forma pauperis, but will dismiss Plaintiff’s complaint for a failure to state a

claim on which relief can be granted, and denies Plaintiff’s emergency motion for relief.

                                       I. Background

       Plaintiff is currently residing at the Cherry Health Community Treatment Center in

Detroit, Michigan which Plaintiff refers to as a halfway house. (ECF No. 3, PageID.5.) In

July 2021, he filed the present complaint against Cherry Health, two of its employees,

and the United States of America. According to its website, Cherry Health is a private

non-profit organization that operates several facilities throughout the state of Michigan.

Cherry Health, About, https://www.cherryhealth.org/about/ (last visited Sept. 1, 2021). In


                                               1
    Case 3:21-cv-11594-RHC-APP ECF No. 10, PageID.22 Filed 09/07/21 Page 2 of 6




2016, Plaintiff was convicted in the United States District Court for the Eastern District of

Michigan of several counts of bankruptcy fraud and was sentenced to 48 months in

prison and three years of supervised release. See United States v. Benton, No. 4:14-cr-

20082 (E.D. Mich.). 1 It is unclear from the record why Plaintiff is currently being housed

at the facility—it is likely a condition of his supervised release—but Plaintiff alleges that

“he is still in [the] custody of the Attorney General.” (ECF No. 3, PageID.5.)

         Plaintiff claims that Defendants have denied him social passes to leave the

facility because he refuses to take a COVID-19 vaccination. (ECF No. 1, PageID.1.)

Plaintiff claims that the lack of social passes is preventing him from seeing his wife, so

he “is being tortured for exercising his right to decline medical treatment.” (Id.,

PageID.2.) Plaintiff has now also filed a motion he entitles an “Emergency Motion for

Relief.” (See ECF No. 3.)

                                      II. DISCUSSION

         A. Plaintiff can proceed in forma pauperis

         All individuals, both prisoners and nonprisoners, who seek pauper status in

federal court must file a form or affidavit which states all of the assets possessed by that

individual and the failure to file the required affidavit mandates that the pauper request

be denied. See Floyd v. U.S. Postal Service, 105 F.3d 274, 277 (6th Cir. 1997). Plaintiff

has filed an application to proceed in forma pauperis with the requisite information.

Accordingly, the Court will grant the application to proceed in forma pauperis.




1       Error! Main Document Only.The court obtained this information from the
records of the United States District Court for the Eastern District of Michigan and takes
judicial notice of this information. See United States v. Rigdon, 459 F. 2d 379, 380 (6th
Cir. 1972).
                                              2
Case 3:21-cv-11594-RHC-APP ECF No. 10, PageID.23 Filed 09/07/21 Page 3 of 6




       B. Plaintiff’s complaint will be dismissed

       The court is required to dismiss any action brought under federal law in forma

pauperis if the complaint is frivolous, malicious, fails to state a claim upon which relief

can be granted, or seeks monetary relief from a defendant immune from such relief.

See 28 U.S.C. § 1915(e)(2). This screening process also applies to complaints brought

by both prisoners and non-prisoners. McGore v. Wrigglesworth, 114 F.3d 601, 608 (6th

Cir. 1997). Sua sponte dismissal is appropriate if the complaint lacks an arguable basis

either in law or in fact. Id. at 612.

       An action is frivolous within the meaning of section 1915(e)(2) when it is based

on either an inarguable legal conclusion or fanciful factual allegations. Neitzke v.

Williams, 490 U.S. 319, 325, 109 (1989). A complaint that fails to allege “‘enough facts

to state a claim to relief that is plausible on its face’” must be dismissed for failure to

state a claim. Traverse Bay Area Intermediate Sch. Dist. v. Michigan Dep't of Educ., 615

F.3d 622, 627 (6th Cir.2010) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A plaintiff must ‘plead [ ] factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.’ ” Albrecht

v. Treon, 617 F.3d 890, 893 (6th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)). “A plaintiff falls short if [ ]he pleads facts ‘merely consistent with the defendant's

liability’ or if the alleged facts do not ‘permit the court to infer more than the mere

possibility of misconduct[.]’” Albrecht, 617 F.3d at 893 (quoting Iqbal, 556 U.S. at 678–

79). In applying these standards, the court must read the plaintiff's pro se complaint

liberally, see Haines v. Kerner, 404 U.S. 519 (1972), and accept the plaintiff's

allegations as true, unless they are clearly irrational or wholly incredible. Denton v.



                                               3
Case 3:21-cv-11594-RHC-APP ECF No. 10, PageID.24 Filed 09/07/21 Page 4 of 6




Hernandez, 504 U.S. 25, 33 (1992). Applying this standard, the court finds that Plaintiff

has failed to state a claim against any defendant.

       Plaintiff’s complaint cites no explicit statute or constitutional right as the basis for

his claim. However, since Plaintiff alleges he is being “tortured” and “denied his human

rights,” while incarcerated, the court will construe this as an Eighth Amendment claim.

(See ECF No. 1, PageID.2.) The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions

intolerable for prison confinement.” Rhodes v. Chapman, 452 U.S. 337, 348 (1981). To

prevail on a claim that conditions of confinement violate the Eighth Amendment, a

plaintiff must meet two requirements: (1) the deprivation alleged must objectively be

“‘sufficiently serious,’” and (2) the “prison official must have a ‘sufficiently culpable state

of mind,’” such as “deliberate indifference” to the prisoner’s health or safety. Farmer v.

Brennan, 511 U.S. 825, 834 (1994) (citations omitted). Plaintiff’s complaint falls well

short of the first requirement.

       Plaintiff is not alleging that his halfway house is requiring vaccination; he only

contends that his decision to forego vaccination means he is not being granted passes

to leave the facility for social purposes. (See ECF No. 1, PageID.2.) “In the context of an

Eighth Amendment challenge to precautions taken by a federal prison in the face of the

COVID-19 pandemic, the Sixth Circuit has held that COVID-19 poses a substantial risk

of serious harm to prison inmates, given the substantial risk of contagion to those

housed in close-contact situations, such as prisons, as well as the serious risks to

health and life when the disease is contracted.” Wilcox v. Lancour, No. 2:20-CV-183,

2021 WL 230113, at * 8 (W.D. Mich. Jan. 22, 2021) (citing Wilson v. Williams, 961 F.3d



                                               4
    Case 3:21-cv-11594-RHC-APP ECF No. 10, PageID.25 Filed 09/07/21 Page 5 of 6




829, 840 (6th Cir. 2020)). Defendant’s policy of not granting social passes clearly is not

a “sufficiently serious” deprivation. In Overton v. Bazzetta, for instance, the Supreme

Court held that a Michigan prison’s “restriction on visitation for inmates with two

substance-abuse violations” did not violate the Eighth Amendment. 539 U.S. 126, 136-

37 (2003) (“This [policy] is not a dramatic departure from accepted standards for

conditions of confinement.”). Defendants have a legitimate interest in reducing the

spread of COVID-19 within their facility by requiring that detainees be vaccinated

against COVID-19 as a prerequisite to obtaining a social pass. The policy is obviously

meant to reduce the odds that the virus is brought back to the facility and then spread

among those living and working inside. Indeed, compared to the weeks-long lockdowns

and other onerous restrictions aimed at stemming the spread of COVID-19 that have

been imposed at many correctional facilities during the last eighteen months, 2 the social

pass restriction imposed by Defendants is relatively minor.

                                       III. Conclusion

         The court finds Plaintiff’s claim is without merit. The court therefore denies his

motion for emergency relief, and will dismiss the case sua sponte for failure to state a

claim. See 28 U.S.C. § 1915(e)(2). Because the complaint lacks any arguable basis in

the law, the court also certifies that any appeal by Plaintiff would be frivolous and not

undertaken in good faith. See Alexander v. Jackson, 440 F. Supp. 2d 682, 684 (E.D.

Mich. 2006) (citing 28 U.S.C. § 1915(a)). Accordingly,


2      See, e.g., Conrad Wilson, Federal inmates in Oregon report alarming health
conditions as pandemic continues, Oregon Public Broadcasting (Aug. 18, 2021, 9:00
AM), https://www.opb.org/article/2021/08/18/oregon-federal-prison-covid-19-pandemic-
sheridan-correctional-facility/ (noting that due to COVID-19 outbreaks have meant that
inmates around the country have been subject to lockdowns “for many days in a row, or
with extremely limited opportunity for outdoor exercise or recreation”).
                                               5
 Case 3:21-cv-11594-RHC-APP ECF No. 10, PageID.26 Filed 09/07/21 Page 6 of 6




            IT IS ORDERED that Plaintiff’s civil rights complaint (ECF No. 1) is DISMISSED

WITH PREJUDICE.

            IT IS ORDERED that Plaintiff’s “Motion for Emergency Relief” (ECF No. 3) is

DENIED.

            IT IS FURTHER ORDERED AND CERTIFIED by the court that any appeal

taken by Plaintiff would not be done in good faith.

                                                                         s/Robert H. Cleland         /
                                                                         ROBERT H. CLELAND
                                                                         UNITED STATES DISTRICT JUDGE
Dated: September 7, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, September 7, 2021, by electronic and/or ordinary mail.

                                                                         s/Lisa Wagner                /
                                                                         Case Manager and Deputy Clerk
                                                                         (810) 292-6522
S:\Cleland\Cleland\AAB\Opinions and Orders\Staff Attorney\21-11594.BENTON.MotionForEmergencyRelief.DB.AAB.docx




                                                                              6
